Title: From John Quincy Adams, 1818
From: Adams, John Quincy
To: 


				
					
					1818
				
				Abigail Smith Daughter of the Revd. Mr William Smith by Elizabeth his wife, was born November 11. 1744.Mary Smith Daughter of the Revd. Mr William Smith by Elizabeth his wife was born Decr. 9. 1741.William Smith, Son of the Revd. Mr William Smith by Elizabeth his wife was born Decr. 6. 1746.A purpose of Marriage between Mr Richard Cranch of Braintree and Mrs Mary Smith of Weymouth Dated Septr. 1762Mr. John Adams of Braintree and Mrs Abigail Smith of Weymouth, published Feby 25 1764John Adams and Abigail Smith Married by Mr William Smith, October 25. 1764.Hon Cotton Tufts Esqr Married to Mrs Suzanna Warren of Gloucester Octr. 22. 1789Mrs Lucy Tufts wife of the Hon. Cotton Tufts died Octr. 30. 1785.
				
					
				
				
			